Per Curiam :
No notice having been given to the other side, and there being no agreement of the parties that the mandate may issue, the motion is

Denied.

*584Chappell v. Bradshaw. Error to the Court of Appeals of the State of Maryland. No. 1037.' This case' is reported- ante, page 132. A like motion under a like circumstance being made for the issue of a mandate, it was denied, but the court informed the counsel that he was at liberty to file his motion and give notice, which he elected to do.